FILE                                                                  THIS OPINION WAS FILED
                                                                                 FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                            DECEMBER 10, 2020
SUPREME COURT, STATE OF WASHINGTON
      DECEMBER 10, 2020
                                                                                    SUSAN L. CARLSON
                                                                                  SUPREME COURT CLERK




              IN THE SUPREME COURT OF THE STATE OF WASHINGTON

                                                )
            In the Matter of the Recall of      )
                                                )               No. 98897-8
                                                )
                                                )
                                                )
            Jenny Durkan,                       )               En Banc
            City of Seattle Mayor               )
                                                )
                                                )
            ____________________________________)                      December 10, 2020
                                                                Filed: _______________


                   YU, J.— This case involves cross appeals regarding a petition to

            recall Seattle Mayor Jenny Durkan based on events that occurred at protests

            following the killing of George Floyd. The recall petition alleges that Mayor

            Durkan failed to adequately control the Seattle Police Department’s (SPD)

            response to the protests, allowing the police to use unnecessary force and

            causing significant harm to nonviolent protesters, local residents, media
In re Recall of Jenny Durkan, No. 98897-8


representatives, and medical aid workers. Of the seven recall charges, six

were dismissed by the trial court and one was allowed to move forward.

Mayor Durkan appeals the charge that was allowed to move forward, and the

recall petitioners appeal the dismissal of two other charges. On October 8,

2020, we issued an order affirming the trial court’s dismissal of two recall

charges and reversing the finding that one charge was sufficient for recall.

We now explain that order.



                                   BACKGROUND

       On May 25, 2020, George Floyd was killed by police in Minneapolis,

Minnesota. Widespread protests against police brutality swiftly followed.

Protests began in Seattle on May 29 and continued regularly thereafter. The

protests were largely peaceful, but on multiple occasions, there were

conflicts between the crowds and SPD. In response, SPD used “less lethal”

methods of crowd control, including tear gas (also known as CS

(chlorobenzylidenemalononitrile) gas), pepper spray (also known as OC

(oleoresin capsicum) gas), and flash-bang grenades, multiple times

beginning in late May.

       Numerous protesters were seriously injured, and tear gas seeped into

the homes of local residents, causing ill effects to both their health and their


                                            2
In re Recall of Jenny Durkan, No. 98897-8


property, and forcing some to evacuate the area entirely. SPD officers also

suffered injuries. The parties dispute who was responsible for initiating and

escalating these conflicts. The recall petitioners contend that SPD’s

response to the conflicts was both unreasonable and unlawful, and that

Mayor Durkan should be recalled for her failure to control their actions.


       A.     Factual allegations regarding SPD’s use of force

       The recall petitioners’ case focuses primarily on SPD’s use of

“chemical agents,” namely pepper spray and tear gas, particularly in light of

the heightened health risks they pose during the COVID-19 pandemic. 2

Clerk’s Papers (CP) at 303. In addition, they allege that SPD prevented

medical aid workers from attending to the injured and prevented members of

the media from doing their jobs.

       The use of pepper spray is governed by specific guidelines contained

in the SPD manual. The manual provides that pepper spray may be used

“Only When Such Force is Objectively Reasonable, Necessary, and

Proportional,” and cannot be used without a prior verbal warning, unless

“giving the warning would compromise the safety of the officer or others.”

Id. at 202-03. There is no dispute that SPD used pepper spray on numerous

occasions to disperse and control the crowds at the protests. The recall



                                            3
In re Recall of Jenny Durkan, No. 98897-8


petitioners contend that SPD did not follow its own guidelines when doing

so, using pepper spray when it was not necessary and without prior verbal

warnings. They also contend that “pepper spray presents almost the same

danger profile with regard to the pandemic” as tear gas “by making the

respiratory tract more susceptible to infection, exacerbating existing

inflammation, and inducing coughing.” Resp. Br. & Opening Br. of Cross-

Appellant at 7 n.8; 1 CP at 55.

       On May 31, two days into the protests, SPD requested special

authorization from Seattle Police Chief Carmen Best “to enable patrol to use

CS Gas in the necessary event of crowd [dispersal].” 1 CP at 176. SPD

asked to be allowed to use tear gas, which is not specifically referenced in

the SPD manual and is not generally used by patrol officers (as opposed to

SWAT (special weapons and tactics) teams), according to the same

guidelines that apply to the use of pepper spray. The stated reason for SPD’s

request was that on May 30, individuals “who appeared to be unaffiliated

with the peaceful march, assaulted officers, set fire to police and citizen

vehicles, smashed windows of and looted numerous businesses throughout

the downtown core, and otherwise caused extensive mayhem and property

damage.” Id. at 69. Police efforts to control the situation had “largely

depleted” their supply of pepper spray and “blast balls,” raising a concern


                                            4
In re Recall of Jenny Durkan, No. 98897-8


that if such events were to recur, they would have no effective means of

responding. Id. SPD requested “that the authorization and exemption stated

here remain in place for 14 days or until Patrol determines that it has

sufficient standard issue less-lethal devices on hand.” Id. at 70. Chief Best

granted the request. SPD used tear gas on the crowds on June 1 and June 2,

with the authorization of the “IC” (incident command). 3 CP at 411, 403.

       Several key events took place on June 5. SPD advised Chief Best that

it “has received what it believes to be sufficient additional supply of

standard issue crowd management tools,” such that the special authorization

for the use of tear gas was no longer necessary. 1 CP at 71. Chief Best

agreed to rescind the authorization, and SPD issued

       a departmental directive prohibiting the use of CS gas except
       the following circumstances: “Where SWAT is on-scene,
       consistent with Manual Section 14.090(4), SWAT will follow
       all department policies and procedures regarding the use of
       specialty tools, to include the use of CS gas, in life-safety
       circumstances and consistent with training.”

Id. at 177 (emphasis omitted). The directive also restricted SWAT’s

authority to use tear gas by requiring that before doing so, “until further

notice, any deployment must be approved by the Chief or the Chief’s

designee.” Id. (emphasis omitted). The directive was to remain in place for

at least 30 days. 3 CP at 445.



                                            5
In re Recall of Jenny Durkan, No. 98897-8


       Also on June 5, Mayor Durkan sought the advice of numerous entities

concerning SPD’s crowd control methods. The entities included the Seattle

Office of Police Accountability, the Seattle Office of Inspector General, the

court appointed Federal Monitor, the Seattle Community Police

Commission, and the Department of Justice. The Mayor specifically

requested a determination as to “what innovative techniques, or combination

of techniques, can provide a greater ability to de-escalate situations that

occur with mass protests, so that the use of force can be greatly minimized

and avoided” and “a recommendation about the use of CS gas in any

situation.” Id. at 444.

       That same day, the Seattle Office of the Inspector General, the Seattle

Community Police Commission, and the Seattle Office of Police

Accountability sent a joint initial response, noting that while the SWAT

manual contains guidance “for specialty unit use of tear gas,” the

department-wide SPD manual itself “does not reference the use of CS gas

nor the conditions under which it can be used for general crowd control.”

Id. at 469-70. The response also expressed concern that the use of tear gas

for crowd control “was not approved by the federal court in the context of

the Consent Decree” (discussed further below), “is not consistent with how

the City envisions policing its communities,” and has the “potential to


                                            6
In re Recall of Jenny Durkan, No. 98897-8


increase spread and vulnerability to COVID-19.” Id. at 470. The joint

response therefore requested that SPD “cease the use of CS gas in response

to First Amendment activity, until such time as any appropriate use can be

vetted by oversight entities and incorporated into a written SPD policy.” Id.

at 469.

       Two days later, on the evening of June 7, conflicts escalated again,

and, believing that the necessary “life-safety circumstances” were presented,

SPD requested Chief Best’s authorization for SWAT to use tear gas shortly

after midnight on June 8, which she granted. 1 CP at 179.

       There does not appear to be any evidence that tear gas was used after

June 8. However, the recall petitioners assert that the inappropriate use of

pepper spray has continued; SPD is still attacking protesters “without

motivation, provocation, or warning”; and “violence still breaks out

regularly between SPD and Seattle citizens.” Resp. Br. and Opening Br. of

Cross-Appellant at 10, 9. Chief Best has since resigned and been replaced

by Interim Chief Adrian Diaz, the former deputy chief.


       B.     Relevant federal cases

       In addition to this recall case, there are two ongoing cases in federal

court that are relevant to our decision here.



                                            7
In re Recall of Jenny Durkan, No. 98897-8




               1.     “Consent Decree” case

       In 2011, the Department of Justice (DOJ) “investigated SPD for a

potential pattern or practice of unconstitutional policing and excessive

force.” United States v. City of Seattle, 2020 WL 4275515, at *1. On July

27, 2012, the United States filed a complaint in the federal district court for

the Western District of Washington. 1 On the same day, the federal

government and the City of Seattle filed a proposed “Settlement Agreement

and Memorandum of Understanding,” commonly known as the Consent

Decree, “with the goal of ensuring that police services are delivered to the

people of Seattle in a manner that fully complies with the Constitution and

laws of the United States, effectively ensures public and officer safety, and

promotes public confidence in” SPD. 3 CP at 522. 2

       The Consent Decree includes numerous provisions for limitations and

oversight of SPD’s policies and practices, including the use of force


       1
           The complaint is available on the DOJ’s website at
https://www.justice.gov/sites/default/files/crt/legacy/2012/07/31/spd_complaint_7-27-
12.pdf [http://perma.cc/JD8H-53FB].
         2
           These quotes are from the original Consent Decree as proposed by the parties,
which is in the record and may also be found on SPD’s website at http://www.seattle.gov/
Documents/Departments/Police/Compliance/Consent_Decree.pdf
[https://perma.cc/LP3T-UKBA]. The Consent Decree that was ultimately approved by
the federal district court was modified, but the modifications do not appear to be material
here. They may be found on the Department of Justice’s website at
https://www.justice.gov/sites/default/files/crt/legacy/2012/11/28
/spd_orderapprovingsettlement_9-21-12.pdf [https://perma.cc/MA5L-LDCN].

                                            8
In re Recall of Jenny Durkan, No. 98897-8


generally and the use of pepper spray specifically. Id. at 537-38. The

Consent Decree mandates that “SPD will submit the policies, procedures,

training curricula, and training manuals required to be written, revised, or

maintained by the Settlement Agreement to the Monitor and DOJ for review

and comment prior to publication and implementation.” Id. at 572. Before

the Consent Decree may be terminated by the court, the City of Seattle must

reach “full and effective compliance” with its requirements and then remain

in compliance for at least two years. Id. at 591.

       In January 2018, the federal district court granted the City’s motion to

declare that it had achieved full and effective compliance, although it

cautioned that maintaining compliance for at least two years may be “the

most difficult portion of the Consent Decree to fulfill.” United States v. City

of Seattle, 2018 WL 348372, at *6. Less than one year later, in December

2018, the court ordered the parties to show cause as to whether the City “has

failed to maintain full and effective compliance with the Consent Decree.”

United States v. City of Seattle, 2018 WL 6304761, at *1. In May 2019,

after hearing from the parties, the court found that the city had failed to

comply with the Consent Decree’s accountability requirements and directed

that “the City will need to come back into full and effective [compliance]

with the Consent Decree, and then maintain that compliance for two years.


                                            9
In re Recall of Jenny Durkan, No. 98897-8


United States v. City of Seattle, 2019 WL 2191871, at *1. In all other areas,

the two-year clock continued to run. Id. The Consent Decree remains in

effect to this day.


              2.      Federal tort case

       In early June 2020, Black Lives Matter Seattle-King County, along

with several individual plaintiffs, sued the City of Seattle in the federal

district court for the Western District of Washington, alleging SPD’s uses of

force at the protests violated their First and Fourth Amendment rights and

sought a temporary restraining order (TRO). Black Lives Matter Seattle-

King County v. City of Seattle, 2020 WL 3128299, at *1 (W.D. Wash. June

12, 2020). The district court found “that on some occasions the SPD has in

fact used less-lethal weapons disproportionately and without provocation.”

Id. at *2. On June 12, the court issued a TRO enjoining SPD “from

employing chemical irritants or projectiles of any kind against persons

peacefully engaging in protests or demonstrations” except where necessary

“to protect against a specific imminent threat of physical harm to themselves

or identifiable others or to respond to specific acts of violence or destruction

of property.” Id. at *5. The TRO was later converted to a preliminary




                                            10
In re Recall of Jenny Durkan, No. 98897-8


injunction on stipulation of the parties. Benton v. City of Seattle, 2020 WL

4584214, at *1 (W.D. Wash. Aug. 10, 2020).


       C.     Procedural history

       On June 15, 2020, the recall petitioners “filed a statement of charges

with the King County Elections Department seeking the recall of Mayor

Durkan.” 1 CP at 1. The King County Prosecuting Attorney’s Office

prepared the following ballot synopsis:

       As alleged by King County voters Elliott Grace Harvey, Alan
       L. Meekins, Jr., Courtney Scott, Leah Solomon and Charlie
       Stone, shall Jenny Durkan be recalled from office for
       misfeasance, malfeasance, and violation of the oath of office,
       based on the following charges:

       Mayor Durkan endangered the peace and safety of the
       community and violated her duties under state and local laws
       and her oath to uphold the federal and state constitutions when
       she:

       (1) Issued a citywide curfew without sufficient notice for
       individuals to safely disperse;
       (2) Failed to institute new policies and safety measures for the
       Seattle Police Department when using crowd control measures
       during a public health emergency;
       (3) Failed to enforce police officer compliance with the Seattle
       Municipal Code and the Seattle Police Department Manual
       when the police attacked members of the press and street
       medics and failed to use appropriate de-escalation techniques;
       (4) Failed to protect freedom of speech and the right to peaceful
       assembly;
       (5) Wrongfully subjected bystanders to chemical weapons and
       crowd control measures;


                                            11
In re Recall of Jenny Durkan, No. 98897-8


       (6) Allowed police to leak false information to the media about
       fabricated crimes and threats;
       (7) Issued an overbroad order prohibiting possession of certain
       items in areas of the city.

Id. at 2. The parties’ briefing refers to the recall charges by letter, rather

than by number, consistent with the statement of charges that the recall

petitioners filed with the elections department. To avoid confusion, we use

the parties’ letter designations. The charges currently before this court are

charge (2) (called Charge B in the briefing), charge (3) (called Charge C in

the briefing), and charge (5) (called Charge E in the briefing).

       After receiving the parties’ written submissions and holding a

telephonic hearing, the trial court issued an order on July 10. Charges A and

C-G were dismissed as insufficient. The trial court allowed Charge B to

move forward but determined it was overbroad as currently written because

“[a]ny alleged failure of Mayor Durkan to prohibit use of chemical crowd

control agents by SPD based on the early conduct before she can be said to

have been aware, are legally and factually insufficient.” 2 CP at 301. The

court therefore narrowed Charge B to read,

       Mayor Durkan endangered the peace and safety of the
       community and violated her duties under state and local laws
       and her oath to uphold the federal and state constitutions when
       she failed to institute new policies and safety measures for the
       Seattle Police Department after learning of the use of chemical



                                            12
In re Recall of Jenny Durkan, No. 98897-8


       agents on peaceful protesters as a means of crowd control
       during a public health emergency.

Id. at 303.

       Mayor Durkan timely moved for reconsideration regarding Charge B.

The trial court requested a response. The recall petitioners filed a combined

response and cross motion for reconsideration, attaching numerous new

declarations. Mayor Durkan objected to the cross motion on the grounds

that it was not timely filed. On July 29, the recall petitioners filed a motion

to expedite the ruling, attaching several declarations that were filed in the

federal tort case discussed above, which detailed events that occurred on

July 25, to demonstrate the urgency of the matter.

       On the same day that the motion to expedite was filed, July 29, the

trial court issued an order denying Mayor Durkan’s motion for

reconsideration and declining to consider the recall petitioners’ cross motion

because it was “not noted for hearing.” 4 CP at 793 & n.i. The court

indicated that it considered the declarations the recall petitioners had

attached to their answer/cross motion, but not the declarations attached to

the motion to expedite, because the court “reviewed anew the entire court

record through the date designated for briefing on the motion, July 24,

2020.” Id. at 790. Both parties filed notices of appeal.



                                            13
In re Recall of Jenny Durkan, No. 98897-8




                                     ANALYSIS

A.     Background law governing recall elections

       Washington voters have a constitutional right to recall any nonjudicial

elected official who “has committed some act or acts of malfeasance or

misfeasance while in office, or who has violated his [or her] oath of office.”

CONST. art. I, § 33. The statutes governing recall proceedings are at RCW

29A.56.110-.270. See CONST. art. I, § 34.

       In the recall process, the court’s role is “to ensure that the recall

process is not used to harass public officials by subjecting them to frivolous

or unsubstantiated charges.” In re Recall of West, 155 Wn.2d 659, 662, 121

P.3d 1190 (2005). It is up to the voters to determine whether the charges are

true and, if so, whether they in fact justify recalling the official. Courts

therefore take all factual allegations as true. In re Recall of Boldt, 187

Wn.2d 542, 549, 386 P.3d 1104 (2017). We review the sufficiency of a

recall petition de novo. Id.

       A charge is factually sufficient where the alleged facts, taken as a

whole, “‘identify to the electors and to the official being recalled acts or

failure to act which without justification would constitute a prima facie

showing of misfeasance, malfeasance, or a violation of the oath of office.’”



                                            14
In re Recall of Jenny Durkan, No. 98897-8


Id. at 548 (quoting Chandler v. Otto, 103 Wn.2d 268, 274, 693 P.2d 71

(1984)). A charge “is legally sufficient if it ‘state[s] with specificity

substantial conduct clearly amounting to misfeasance, malfeasance or

violation of the oath of office.’” Id. at 549 (alteration in original) (quoting

Chandler, 103 Wn.2d at 274). “Misfeasance,” “malfeasance,” and

“violation of the oath of office” are statutorily defined:

             (1) “Misfeasance” or “malfeasance” in office means any
       wrongful conduct that affects, interrupts, or interferes with the
       performance of official duty;

             (a) Additionally, “misfeasance” in office means the
       performance of a duty in an improper manner; and

           (b) Additionally, “malfeasance” in office means the
       commission of an unlawful act;

              (2) “Violation of the oath of office” means the neglect or
       knowing failure by an elective public officer to perform
       faithfully a duty imposed by law.

RCW 29A.56.110.

       There are two limitations on recall that are particularly relevant to this

case. First, an elected official is not subject to recall “for the act of a

subordinate done without the official’s knowledge or direction.” In re

Recall of Morrisette, 110 Wn.2d 933, 936, 756 P.2d 1318 (1988). Second,

“[a]n official may be recalled for execution of discretionary acts only if the

execution of that discretion is done ‘in a manifestly unreasonable manner,’”


                                            15
In re Recall of Jenny Durkan, No. 98897-8


which “may be shown by demonstrating discretion was exercised for

untenable grounds or for untenable reasons.” In re Recall of Inslee, 194

Wn.2d 563, 572, 451 P.3d 305 (2019) (internal quotation marks omitted)

(quoting In re Recall of Bolt, 177 Wn.2d 168, 174, 298 P.3d 710 (2013)).


B.     The charges before the court, though by no means frivolous, are
       insufficient to support a recall election

       There are three different charges before us in this case. Mayor

Durkan has appealed the trial court’s decision to allow Charge B to go

forward. Charge B is as follows:

       Mayor Durkan endangered the peace and safety of the
       community and violated her duties under state and local laws
       and her oath to uphold the federal and state constitutions when
       she failed to institute new policies and safety measures for the
       Seattle Police Department after learning of the use of chemical
       agents on peaceful protesters as a means of crowd control
       during a public health emergency.

2 CP at 303.

       The recall petitioners cross appeal the dismissal of Charge C, which

states that Mayor Durkan

       [f]ailed to enforce police officer compliance with the Seattle
       Municipal Code and the Seattle Police Department Manual
       when the police attacked members of the press and street
       medics and failed to use appropriate de-escalation techniques.




                                            16
In re Recall of Jenny Durkan, No. 98897-8


1 CP at 2. They also cross appeal the dismissal of Charge E, which

states that Mayor Durkan

       [w]rongfully subjected bystanders to chemical weapons and crowd
       control measures.

Id.
       Although three different charges are before us, there is one essential

dispute between the parties that underlies all three of them. The recall

petitioners contend that SPD violated their own policies and individuals’

constitutional rights, causing injuries and endangering the community, and

that once Mayor Durkan became aware of these violations, she did not take

further steps to intervene and take control of the situation. This failure to

act, the recall petitioners contend, was misfeasance and a violation of her

oath of office because Mayor Durkan (1) has the duties to “see that the laws

in the City are enforced” and to “maintain peace and order in the City,”

SEATTLE CITY CHARTER, art. V, § 2, (2) has ultimate authority over SPD,

including the authority to “assume command of the whole or any part of the

police force of the City” in a time of emergency, id., and (3) swore in her

oath of office to “support the Constitution of the United States, the

Constitution of the State of Washington, and the Charter and Ordinances of

The City of Seattle.” 1 CP at 30.




                                            17
In re Recall of Jenny Durkan, No. 98897-8


       Mayor Durkan contends that carrying out her duties to enforce the

law, maintain peace and order, and support the federal and state constitutions

and local laws necessarily requires the use of discretion. She argues that the

recall petitioners do not show that her failure to take any particular action

was manifestly unreasonable. Instead, Mayor Durkan contends, the recall

petitioners simply disagree with how she handled an evolving situation

during an unprecedented public health emergency and widespread civil

unrest, and that is not a permissible basis for recall.

       The allegations in this case are deeply troubling and certainly cannot

be considered frivolous. Because we treat the factual allegations in recall

petitions as true, we must assume that both protesters and local residents

who were minding their own business in their own homes suffered serious

injuries and increased risk of exposure to COVID-19 because SPD

responded to the protesters’ exercise of their First Amendment rights with

violence. If the allegations are true, those responsible must be held

accountable. However, the petitioners do not show that our precedent allows

Mayor Durkan to be held accountable through a recall election on the

charges presented.


       1.     The recall petitioners do not show that Mayor Durkan’s failure
              to take any particular action was manifestly unreasonable


                                            18
In re Recall of Jenny Durkan, No. 98897-8




       In contending that Mayor Durkan’s failure to take further actions to

stop SPD’s violations and protect the community, the recall petitioners

suggest a number of actions that she could have taken. While most of the

actions suggested are indisputably within Mayor Durkan’s authority, the

recall petitioners do not show that declining to take those actions was a

manifestly unreasonable decision.

       First, “[t]he Mayor could lawfully — as she even agrees — have

taken charge of the police department because of the emergency that she

herself declared” or “she could have lawfully dismissed the Chief of Police

and, with the help of the City Council, replaced her with someone more

respectful of the constitutional rights and the health of protesters.” Resp. Br.

& Opening Br. of Cross-Appellant at 21 (citing SEATTLE CITY CHARTER, art.

V, § 2). The recall petitioners contend that “after it became abundantly clear

that the use of chemical gasses during a respiratory pandemic was

unreasonably dangerous,” but SPD continued to use them and Chief Best did

not put a stop to it, Mayor Durkan’s failure to remove Chief Best was

manifestly unreasonable. Reply Br. of Cross-Appellant at 4. However,

Mayor Durkan, while a very experienced attorney, has no experience in

running a police department or being a police officer, and attempting to do



                                            19
In re Recall of Jenny Durkan, No. 98897-8


so for the first time during an ongoing crisis seems unreasonable. Chief

Best, on the other hand, has considerable experience, and declining to

remove and replace her during this crisis does not seem manifestly

unreasonable. Moreover, Chief Best has since resigned and been replaced,

but the recall petitioners assert that police abuses continue, indicating that

replacing the chief would not have solved the problem.

       Second, the recall petitioners assert that Mayor Durkan “could have

issued unambiguous orders to the Chief to ensure that when police used

these weapons, they complied with the federal TRO, and only used them in

positions involving ‘life safety,’ because the SPD has manifestly not been

using them in that manner.” Resp. Br. & Opening Br. of Cross-Appellant at

21 (referring to SEATTLE CITY CHARTER, art. V, § 2). However, in her

executive order closing Cal Anderson Park on July 1, 2020, Mayor Durkan

did clearly order that SPD comply with the TRO. 3 Compliance with the

TRO was, of course, never optional, and if one order to comply from Mayor

Durkan did not work, it is not manifestly unreasonable to think that another

order to comply would not have resolved the situation.




       3
          Executive Order 2020-08 (June 30, 2020), at 4,
http://clerk.seattle.gov/~CFS/CF_321741.pdf [https://perma.cc/Q29H-HZ9C].


                                            20
In re Recall of Jenny Durkan, No. 98897-8


       Third, the recall petitioners assert that Mayor Durkan could have

ordered “mediation between the parties.” Resp. Br. & Opening Br. of Cross-

Appellant at 22. However, the record indicates that in many, if not most or

all, instances, the individuals who “assaulted officers, set fire to police and

citizen vehicles, smashed windows of and looted numerous businesses

throughout the downtown core, and otherwise caused extensive mayhem and

property damage” were not the protesters at all but, instead, “appeared to be

unaffiliated with the peaceful march.” 1 CP at 69. It is not manifestly

unreasonable to believe that attempting to involve such people in mediation

would be ineffective.

       It is certainly possible to imagine other actions Mayor Durkan might

have taken, perhaps issuing a moratorium on the use of tear gas and pepper

spray altogether. Mayor Durkan asserts she could not have done any such

thing because the Consent Decree “requires that policies relating to the use

of crowd control tools be submitted to the Monitor, the DOJ, and the federal

court for approval prior to implementation.” Br. of Appellant at 31. This

assertion is supported by the federal district court’s issuance of a TRO in the

Consent Decree case, and we agree that the Mayor could not have changed

the policies without approval of the federal court. However, even if we

assume that Mayor Durkan could have issued a temporary moratorium,


                                            21
In re Recall of Jenny Durkan, No. 98897-8


allowing the continued use of pepper spray and tear gas in life-threatening

situations, and with the prior authorization of the police chief in accordance

with the TRO, is not manifestly unreasonable.


       2.     Our precedent does not support allowing a recall charge to go
              forward on the basis that Mayor Durkan failed to take further
              actions that have not been specified

       The recall petitioners also contend that Mayor Durkan manifestly

abused her discretion by failing to do “something entirely unimagined

herein.” Resp. Br. & Opening Br. of Cross-Appellant at 22. The recall

petitioners’ claim that Mayor Durkan’s actions were not good enough,

without specifying any actions that were manifestly unreasonable not to

take, is insufficient to support a recall election. The petitioners do not cite

any case allowing recall charges to go forward on such a basis. The petition

is factually insufficient “because it does not state any specific facts regarding

how [Mayor Durkan] deficiently performed [her] duties.” In re Recall of

Kelley, 185 Wn.2d 158, 169, 369 P.3d 494 (2016) (emphasis added).

       Certainly, had Mayor Durkan refused to act at all, “simply turning a

blind eye,” such a complete failure to act might be sufficient to support a

recall election. Reply Br. of Cross-Appellant at 1. See In re Recall of

Riddle, 189 Wn.2d 565, 575, 403 P.3d 849 (2017). However, Mayor Durkan



                                            22
In re Recall of Jenny Durkan, No. 98897-8


did not completely fail to act. She sought expert input regarding SPD’s

crowd control policies on June 5, she consistently expressed her support for

the protesters’ constitutional rights and the limitations placed on the use of

tear gas, and she ordered SPD to comply with the TRO. Though the

petitioners are dissatisfied with Mayor Durkan’s official actions, they have

not demonstrated an adequate basis for recall.


                                   CONCLUSION

       If the alarming factual allegations in this case are true, as we must

assume they are, then those responsible must be held accountable, including

Mayor Durkan. However, our precedent does not allow Mayor Durkan to be

held accountable on these charges through the process of a recall election.

We reverse as to Charge B, affirm as to Charges C and E, and remand with

instructions to dismiss the recall petition.




                                            23
In re Recall of Jenny Durkan, No. 98897-8




WE CONCUR:




                                            24